NO. 12-19-00263-CR

                             IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS

 JUAN LAMONT YOUNG,                                    §       APPEAL FROM THE 114TH
 APPELLANT

 V.                                                    §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                              §       SMITH COUNTY, TEXAS

                                      MEMORANDUM OPINION
       Juan Lamont Young appeals his conviction for delivery of a controlled substance. In a
single issue, Appellant contends the imposition of certain court costs is not supported by the record.
We modify and affirm as modified.


                                              BACKGROUND
       Appellant was charged by indictment with manufacture or delivery of a controlled
substance in an amount of four grams or more but less than 200 grams. 1 In an open plea, Appellant
pleaded “guilty,” and the trial court ultimately sentenced him to forty years imprisonment. This
appeal followed.
                                              COURT COSTS
       In his sole issue, Appellant argues that the trial court erred by imposing court costs that
were not supported by the bill of costs and by ordering the court costs to be withdrawn from his
inmate trust account.
Standard of Review and Applicable Law
       A challenge to the sufficiency of the evidence supporting court costs is reviewable on direct
appeal in a criminal case. See Armstrong v. State, 340 S.W .3d 759, 767 (Tex. Crim. App. 2011).

       1
           See TEX. HEALTH & SAFETY CODE ANN. § 481.112(a), (d) (West 2017).
We measure sufficiency by reviewing the record in the light most favorable to the award. Mayer
v. State, 309 S.W.3d 552, 557 (Tex. Crim. App. 2010); Cardenas v. State, 403 S.W.3d 377, 382
(Tex. App.–Houston [1st Dist.] 2013), aff’d, 423 S.W.3d 396 (Tex. 2014). Requiring a convicted
defendant to pay court costs does not alter the range of punishment, is authorized by statute, and
is generally not conditioned on a defendant’s ability to pay. See TEX. CODE CRIM. PROC. ANN. art.
42.16 (West 2018); Armstrong, 340 S.W.3d at 767; see also Johnson v. State, 405 S.W.3d 350,
353 (Tex. App.—Tyler 2013, no pet.).
Analysis
        The judgment adjudicating guilt and assessing $294 in court costs also includes a document
identified as “Attachment A Order to Withdraw Funds,” which states that Appellant incurred
“[c]ourt costs, fees, and/or fines and/or restitution” in the amount of $294.
        Appellant contends, and the State concedes, that the trial court’s judgment and withholding
order should be modified to reflect court costs in the amount of $289. We have reviewed the items
in the bill of costs, and all listed costs and fees are authorized by statute. See, e.g., Ireland v. State,
No. 03-14-00616-CR, 2015 WL 4914982, at *3 n.3 (Tex. App.—Austin Aug. 12, 2015, no pet.)
(mem. op., not designated for publication) (identifying statutory sources for assessment of fees in
bill of costs). The bill of costs reflects that the $5.00 e-filing fee has been paid in full and lists a
balance due of $289. Because some costs have already been paid, the evidence is insufficient to
support the trial court’s assessment of $294 in court costs as reflected in its judgment adjudicating
guilt and withholding order. See Lack v. State, No. 12-13-00052-CR, 2013 WL 3967698, at *1
(Tex. App.—Tyler July 31, 2013, no pet.) (mem. op., not designated for publication) (modifying
judgment to reflect costs actually owed); see, e.g., Muller v. State, No. 12–12–00269–CR, 2013
WL 3243522, at * 2–3 (Tex. App.—Tyler June 25, 2013, no pet.) (mem. op., not designated for
publication) (modifying judgment to reflect payment of properly assessed costs); Johns v. State,
Nos. 07–10–0303–CR, 07–10–0304–CR, 2011 WL 832837, at *2 (Tex. App.—Amarillo Mar. 10,
2011, pet. ref’d) (mem. op., not designated publication) (modifying judgment to reflect that
properly assessed costs were paid in full). The evidence is sufficient, however, to support the
imposition of $289 in court costs. Accordingly, we sustain Appellant’s sole issue on appeal.




                                                    2
                                                  DISPOSITION
         Having sustained Appellant’s sole issue, we modify the trial court’s judgment to reflect
that the amount of court costs is $289. See TEX. R. APP. P. 43.2(b). We also modify Attachment
A to delete the assessment of $294 and to state that the total amount of “[c]ourt costs, fees and/or
fines and/or restitution” is $289. See Ballinger v. State, 405 S.W.3d 346, 350 (Tex. App.—Tyler
2013, no pet.). We affirm the judgment of the trial court as modified. See TEX. R. APP. P. 43.2(b).


                                                                 GREG NEELEY
                                                                    Justice


Opinion delivered December 31, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        DECEMBER 31, 2019


                                         NO. 12-19-00263-CR


                                     JUAN LAMONT YOUNG,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0455-18)

                       THIS CAUSE came on to be heard on the appellate record and the briefs
filed herein, and the same being inspected, it is the opinion of the Court that the judgment of the
trial court below should be modified and, as modified, affirmed.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be modified to reflect that the amount of court costs is $289; and modify
Attachment A to delete the assessment of $294 and to state that the total amount of “[c]ourt costs,
fees and/or fines and/or restitution” is $289; and as modified, the trial court’s judgment is
affirmed; and that this decision be certified to the trial court below for observance.
                    Greg Neeley, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.